Title: From Thomas Jefferson to John Jay, 22 September 1787
From: Jefferson, Thomas
To: Jay, John



Sir
paris sep. 22. 1787.

The letters of which the inclosed are copies, are this moment received, and as there is a possibility that they may reach Havre before the packet sails, I have the honor of inclosing them to you. They contain a promise of reducing the duties on tar, pitch and turpentine, and that the government will interest itself with the city of Rouen to reduce the local duty on Potash. By this you will perceive that we are getting on a little in this business, tho’, under their present embarrasments, it is difficult to procure the attention of the ministers to it. The parliament has enregistered the edict for a rigorous levy of the deux vingtiemes. As this was proposed by the king in lieu of the impot territorial, there is no doubt now that the latter, with the stamp tax, will be immediately repealed. There can be no better proof of the revolution in the public opinion as to the powers of the Monarch, and of the force too of that opinion. Six weeks ago we saw the king displaying the plentitude of his omnipotence, as hitherto conceived, to enforce these two acts. At this day he is forced to retract them by the public voice; for as to the opposition of the parliament, that body is too little esteemed to produce this effect in any case where the public do not throw themselves into the same scale. I have the honour to be with the most perfect esteem and respect, Sir, your most obedient & most humble servant,

Th: Jefferson

